 



 

Exhibit 10.19

 

UNITED COMMUNITY BANKS, INC.

AMENDED AND RESTATED

2000 KEY EMPLOYEE STOCK OPTION PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Non-Employee Director)

 

Grantee:                                                                     
Number of RSUs:                                                       RSUs    
Date of Grant:                                                                 

 

Vesting Schedule: Vesting Date Vest Quantity                  

 

THIS AGREEMENT (the “Agreement”) is entered into as of the _____day of ______,
_________, by and between UNITED COMMUNITY BANKS, INC., a Georgia corporation
(the “Company”), and the individual designated above (the “Grantee”).

 

WHEREAS, the Company maintains the United Community Banks, Inc. Amended and
Restated 2000 Key Employee Stock Option Plan (the “Plan”), and the Grantee has
been selected by the Committee to receive a Restricted Stock Unit Award under
the Plan in connection with Grantee’s service as a member of the Board of
Directors of the Company;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee, as
follows:

 

1.           Award of Restricted Stock Units

 

1.1         Grant. The Company hereby grants to the Grantee an award of
Restricted Stock Units (“RSUs”) in the amount set forth above, subject to, and
in accordance with, the restrictions, terms, and conditions set forth in this
Agreement and the Plan. The grant date of this award of RSUs is set forth above
(the “Date of Grant”).

 

1.2         Construction. This Agreement shall be construed in accordance and
consistent with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions as set forth in the Plan.

 

1.3         Execution of the Agreement. This Award is conditioned on the
Grantee’s execution of this Agreement. By executing this Agreement, the Grantee
agrees to the terms set forth in this Agreement (and the provisions of the Plan
incorporated herein). If this Agreement is not executed by the Grantee and
returned to the Company within seven days of the Date of Grant, it may be
canceled by the Committee resulting in the immediate forfeiture of all RSUs
granted hereunder.

 

 

 

 

2.           Vesting and Termination of Service

 

2.1         Vesting. Subject to Sections 2.2 through 2.5 below and Section 7, if
the Grantee continues to serve as a member of the Board of Directors of the
Company, the RSUs shall vest in accordance with the vesting schedule set forth
above. Each date on which the RSUs vest is hereinafter referred to as a “Vesting
Date”. Notwithstanding the foregoing, no Vesting Date can be any earlier than
the day immediately after the day which is twelve (12) months and thirty (30)
days following the Date of Grant (the period from the Date of Grant until the
day which is twelve (12) months and thirty (30) days following the Date of Grant
being hereinafter referred to as the “Initial Restriction Period”). Except as
otherwise provided herein, on the Vesting Date, a number of Shares equal to the
number of vested RSUs shall be issued to the Grantee free and clear of all
restrictions imposed by this Agreement (except those imposed by Sections 3.3 and
7 below). As soon as practicable (and no later than thirty (30) days) after the
Vesting Date, the Company shall transfer such Shares to an unrestricted account
in the name of the Grantee (or, if the Grantee has died, to his or her surviving
spouse or, if none, to the Grantee’s estate). For purposes of this Agreement,
employment with the Company or a Subsidiary of the Company or service as a
member of the Board of Directors of a Subsidiary of the Company shall be
considered continued service as a member of the Board of Directors of the
Company.

 

2.2         Termination of Service Due to Death or Disability. If the Grantee’s
service as a member of the Board of Directors of the Company is terminated as a
result of the Grantee’s death or Disability (as defined in the Plan), the
unvested RSUs shall immediately vest on such Date of Termination, and a number
of Shares equal to such vested RSUs shall be issued to the Grantee (or the
Grantee’s surviving spouse or estate) in the manner described in Section 2.1.

 

2.3         Termination of Service by the Company for Cause. If the Grantee’s
service as a member of the Board of Directors of the Company is terminated by
the Company, the Board or otherwise for Cause (as defined in the Plan), the
unvested RSUs shall be forfeited immediately as of the Date of Termination.

 

2.4         Termination of Service by the Company Following a Change in Control.
If the Grantee’s service as a member of the Board of Directors of the Company is
terminated by the Company, by the Board or otherwise (x) on or within 18 months
after a Change in Control (as defined in the Plan) (other than for Cause or due
to death or Disability) and (y) after the expiration of the Initial Restriction
Period, the unvested RSUs shall immediately vest on such Date of Termination,
and a number of Shares equal to the number of such vested RSUs shall be issued
to the Grantee as described in Section 2.1.

 

2.5         Termination of Service for Other Reasons. If the Grantee’s service
as a member of the Board of Directors of the Company is terminated by the
Company or the Grantee under circumstances other than those outlined above in
Sections 2.2, 2.3 or 2.4, the unvested RSUs shall immediately be forfeited as of
the Date of Termination.

 

 

 

 

2.6         Nontransferability. The RSUs may not be sold, assigned, transferred,
pledged, or otherwise encumbered prior to the date the Grantee becomes vested in
the RSUs and the Shares are issued.

 

2.7         Section 409A Compliance. To the extent applicable, this Agreement
shall at all times be interpreted and operated in compliance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
and the standards, regulations or other guidance promulgated thereunder
(“Section 409A”). Any action that may be taken (and, to the extent possible, any
action actually taken) by the Company shall not be taken (or shall be void and
without effect), if such action violates the requirements of Section 409A. Any
provision in this Agreement that is determined to violate the requirements of
Section 409A shall be void and without effect. In addition, any provision that
is required to appear in this Agreement in accordance with Section 409A that is
not expressly set forth herein shall be deemed to be set forth herein, and the
Agreement shall be administered in all respects as if such provision were
expressly set forth. The Company shall delay the commencement of any delivery of
Shares that are payable to the Grantee upon his separation from service if the
Grantee is a “key employee” of the Company (as determined by the Company in
accordance with procedures established by the Company that are consistent with
Section 409A) to the date which is immediately following the earlier of (i) six
months after the date of the Grantee’s separation from service or (ii) the
Grantee’s death, to the extent such delay is required under the provisions of
Section 409A to avoid imposition of additional income and other taxes, provided
that the Company and the Grantee agree to take into account any exemptions
available under Section 409A. For purposes of this Agreement, termination of
service shall be construed consistent with the meaning of a separation from
service within the meaning of Section 409A.

 

3.           Change in Capitalization; Deferral Rights

 

3.1         During the period the RSUs are not vested, the Grantee shall be
credited with dividend equivalents or other distributions declared on the Shares
represented by the RSUs in the manner determined by the Committee. Within thirty
(30) days after a Vesting Date, Grantee shall be paid in cash the dividend
equivalents or other distributions with respect to the vested RSUs to which the
dividend equivalents or other distributions relate.

 

3.2         In the event of a change in capitalization, the Committee shall make
appropriate adjustments in accordance with Section 4.3 of the Plan to reflect
the change in capitalization, provided that any such additional Shares or
additional or different shares or securities reflected in any such adjustment
shall remain subject to the restrictions in this Agreement.

 

3.3         The Grantee represents and warrants that he or she is acquiring the
Shares under this Agreement for investment purposes only, and not with a view to
distribution thereof. The Grantee is aware that the Shares may not be registered
under the federal or any state securities laws and that for that reason, in
addition to the other restrictions on the Shares, they will not be able to be
transferred unless an exemption from registration is available or the Shares are
registered. By making this award of RSUs, the Company is not undertaking any
obligation to register the RSUs under any federal or state securities laws.

 

 

 

 

3.4         To the extent the Grantee is eligible to participate in a deferred
compensation plan established for such purpose, the Grantee may elect to defer
delivery of the Shares that would otherwise be due by virtue of the lapse or
waiver of the vesting requirements as set forth in Section 2. If such deferral
election is made, the Committee shall, in its sole discretion, establish the
rules and procedures for such deferrals which shall be in compliance with
Section 409A.

 

4.           No Right to Continued Service

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of service as a
member of the Board of Directors of the Company, nor shall this Agreement or the
Plan interfere in any way with the right of the Company, the shareholders or
others to terminate the Grantee’s service as a member of the Board of Directors
of the Company at any time in accordance with applicable law and/or the
governing documents of the Company.

 

5.           Taxes and Withholding

 

The Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of RSUs and any dividends paid on such RSUs.
The Company and the Grantee agree to report the value of the RSUs in a
consistent manner for federal income tax purposes.

 

6.           The Grantee Bound by The Plan

 

The Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus
for the Plan, and agrees to be bound by all the terms and provisions thereof.

 

7.           Restrictive Covenants

 

7.1         In consideration for the grant of the RSUs, continued service as a
Board Member, and other good and valuable consideration, the Grantee agrees to
the following:

 

(i)          During the time period when the Grantee is serving as a member of
the Board of Directors of the Company and for a one (1) year period after that
service ends, the Grantee will not directly or indirectly, individually, or on
behalf of any Person other than the Company or a Subsidiary:

 

(a)         solicit any Customers for the purpose of providing services
identical to or reasonably substitutable for the Company’s Business;

 

(b)         solicit or induce, or in any manner attempt to solicit or induce,
any Person employed by the Company to leave such employment, whether or not such
employment is pursuant to a written contract with the Company or any Subsidiary
or is at will; or

 

 

 

 

(c)         knowingly or intentionally damage or destroy the goodwill and esteem
of the Company, any Subsidiary, the Company’s Business or the Company’s or any
Subsidiary’s suppliers, employees, patrons, customers , and others who may at
any time have or have had relations with the Company or any Subsidiary.

 

(ii)         During the time period when the Grantee is serving as a member of
the Board of Directors of the Company and at all times thereafter, the Grantee
will not disclose or use Confidential Information, except as necessary to carry
out his duties as a Member of the Board of Directors of the Company.

 

(iii)        Upon termination or expiration of the Grantee’s service on the
Board of Directors with the Company for any reason whatsoever or at any time,
the Grantee will upon request by the Company deliver promptly to the Company all
materials (including electronically-stored materials), documents, plans,
records, notes, or other papers, and any copies in the Grantee’s possession or
control, relating in any way to the Company’s Business, which at all times shall
be the property of the Company.

 

7.2         For purposes of this Agreement, the following terms shall have the
meanings specified below:

 

(i)          “Company’s Business” means the business of operating a commercial
or retail bank, savings association, mutual thrift, credit union, trust company,
securities brokerage or insurance agency.

 

(ii)         “Confidential Information” means information, without regard to
form, relating to the Company’s or any Subsidiary’s customers, operation,
finances, and business that has value to the Company or any Subsidiary, is not
generally known to competitors of the Company or a Subsidiary, and that the
Grantee became aware of due to his or her relationship with the Company.
Confidential Information includes, but is not limited to, technical or
non-technical data (including personnel data), formulas, patterns, compilations
(including compilations of customer information), programs, devices, methods,
techniques, processes, financial data or lists of actual or potential customers
(including identifying information about customers), whether or not in writing.
Confidential Information includes information disclosed to the Company or any
Subsidiary by third parties that the Company or any Subsidiary is obligated to
maintain as confidential. Confidential Information subject to this Agreement may
include information that is not a trade secret under applicable law, but
information not constituting a trade secret only shall be treated as
Confidential Information under this Agreement for a five (5) year period after
the Date of Termination.

 

(iii)        “Customers” means all Persons about whom the Grantee obtained
Confidential Information, during the 24 months prior to the Date of Termination,
as a result of the Grantee’s association with the Company.

 

 

 

 

(iv)        “Date of Termination” means the date upon which the Grantee’s
service with the Company ceases for any reason.

 

(v)         “Person” means any individual, corporation, bank, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
other entity.

 

7.3         If the Grantee violates the restrictive covenants set forth in
Section 7.1, then the Company shall be entitled to all remedies available in law
or equity. In addition (and without limiting the foregoing), if the Grantee
violates the restrictive covenants set forth in Section 7.1, the Committee
shall, notwithstanding any other provision in this Agreement to the contrary,
(i) cancel the outstanding RSUs that are not yet vested or with respect to which
Shares have not yet been issued to the Grantee, and (ii) require the Grantee to
return to the Company any Shares issued to the Grantee pursuant to vesting of
the RSUs (or to pay to the Company the greater of the then current value of such
Shares or the value of the shares as of the applicable Vesting Date) that
occurred (or will occur) during the period six (6) months prior to and one (1)
year after the Date of Termination.

 

7.4         The Grantee acknowledges and agrees that the provisions of Section
7.1 are reasonable as to time, scope and territory given the Company’s need to
protect its Confidential Information and its relationships and goodwill with its
customers, suppliers, employees and contractors, all of which have been
developed at great time and expense to the Company. The Grantee represents that
he or she has the skills and abilities to continue or obtain employment after
the Date of Termination that would not violate the covenants in Section 7.1 and
that these covenants do not pose an undue hardship on the Grantee. The Grantee
further acknowledges that his or her breach of any of the covenants in Section
7.1 would likely cause irreparable injury to the Company, and therefore entitle
the Company to injunctive relief, in addition to any other remedies available in
law or equity.

 

8.           Modification of Agreement; Severability

 

If any provision of this Agreement is held by a court of competent jurisdiction
to be overly broad or unenforceable for any reason, the parties authorize such
court to modify and enforce such provision to the extent the court deems
reasonable. If any provision of this Agreement is found by a court to be
overbroad or otherwise unenforceable and not capable of modification, it shall
be severed and the remaining covenants and clauses enforced in accordance with
the tenor of this Agreement. The parties may modify, amend, suspend or terminate
this Agreement or may waive any terms or conditions of this Agreement but only
by a written instrument executed by the parties hereto.

 

 

 

 

9.           Governing Law and Forum

 

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Georgia without giving effect to
the conflicts of laws principles thereof. The parties agree that they will not
file any action arising out of or relating in any way to this Agreement other
than in the United States District Court for the Northern District of Georgia or
the Superior Court of Union County, Georgia. The parties consent to personal
jurisdiction and venue solely within these forums and waive all possible
objections thereto.

 

10.         Successors in Interest

 

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
final, binding, and conclusive upon the Grantee’s heirs, executors,
administrators, and successors.

 

11.         Entire Agreement

 

This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto. Wherever appropriate in this Agreement, personal pronouns shall be
deemed to include the other genders and the singular to include the plural.
Wherever used in this Agreement, the term “including” means “including, without
limitation.”

 

12.         Resolution of Disputes

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
and the Plan shall be determined by the Committee. Any determination made by the
Committee shall be final, binding and conclusive on the Grantee and the Company
and their successors, assigns, heirs, executors, administrators and legal
representatives for all purposes.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  UNITED COMMUNITY BANKS, INC.         By:           Name:           Title:  

 

By accepting this Agreement, the Grantee hereby accepts the RSU grant subject to
all its terms and provisions and agrees to be bound by the terms and provisions
of this Agreement, including Section 7, and the Plan. The Grantee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Board of Directors of the Company, or the Compensation Committee or other
Committee responsible for the administration of the Plan, upon any questions
arising under the Plan.

 

 

